DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Election/Restrictions
Applicant's election without traverse of Groups I (Claims 21-33) in the reply filed on 10/11/2022 is acknowledged.  Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,853,384 and claim 1 of US Pat. 8,731,934.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than claims of parent / grandparent patents. In other words, the claims of parent / grandparent patents anticipate the instant claims.  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 21 and 28 are rejected under pre-AIA  35 U.S.C. §102(b) as being anticipated by Gainsboro (US Pat. 6,064,963, applicant submitted IDS, hereinafter referred to as Gainsboro).

Regarding claims 21 and 28, Gainsboro discloses a system and a method for multi-modal audio mining of telephone data (Abstract, Fig. 1, monitoring and analyzing telephone calls from inmates using speech recognition techniques), comprising:
storing recorded telephone calls involving inmates of a correctional facility (Abstract, Col. 4, lines 11-22, monitoring live or recorded telephone conversations from inmates in a prison);
retrieving a telephone call from among the recorded telephone calls for analysis (Col. 4, lines 24-35, Col. 5, lines 1-6; retrieving recorded telephone calls for analyzing and detecting keywords);
transcribing the retrieved telephone call using speech recognition processing (Col. 4, lines 11-23, using automatic speech recognition (ASR) to transcript and recognize key words in telephone calls);
analyzing the audio of the retrieved telephone call (Abstract, Col. 4, lines 8-15, Col. 6, lines 10-15, identify and detect key words obtained from speech recognition); 
detect an event within the retrieved telephone call based on the analyzing (Abstract, Fig. 1, #18, Col. 4, lines 24-30, detecting triggering events based on key words, a correction officer could terminate the phone call by inmate); and 
identifying one or more of a rule violation OR a related stored telephone call based on the detecting (Col. 4, lines 24-30, trigger an alert function if there is a potential problem or causes telephone’s functionality changed; Col. 3, lines 24-30, detecting a three-way calling which is unauthorized; Examiner notes, the reference only need to teach ONE alternative recited using “OR”).

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 22-24 and 29-31 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Gainsboro in view of Gainsboro et al. (US PG Pub. 2007/0071206, applicant submitted IDS, hereinafter referred to as Gainsboro_2007).

Regarding claims 22, 23, 29 and 30, these claims define features of using speaker identification techniques including using voice print to identify a speaker. Gainsboro does not explicitly disclose the features defined by these dependent claims.

 Gainsboro_2007 discloses analyzing multi-party conversations recorded in a prison using speech recognition (Gainsboro_2007, [0019], [0035]). Gainsboro_2007 further discloses using voiceprint to identify a speaker (Gainsboro_2007, [0030], [0032], [0154], [0171]). 

Both Gainsboro and Gainsboro_2007 are dealing with monitoring and processing telephone conversions in a prison, It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Gainsboro’s teaching with Gainsboro_2007’s teaching to identify a speaker using speaker identification techniques based on voice print. One having ordinary skill in the art would have been motivated to make such a modification to prevent inmates from facilitating illegal activity via their phone calls (Gainsboro_2007, [0008]).

Regarding claims 24 and 31, Gainsboro in view Gainsboro_2007 further discloses the detecting of the event includes detecting a 3-way call based on tonal indicators in the communication (Gainsboro, Col. 3, lines 25-40; Gainsboro_2007, [0075], [0098], [0133-0135]).

Claim 25-27 and 32-34 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Gainsboro in view of Rigazio et al. (US PG Pub. 2005/0010411, applicant submitted IDS, hereinafter referred to as Rigazio).

Regarding claims 25-27 and 32-34, Gainsboro discloses monitoring telephone conversation using speech recognition technique and identifying key words in a transcript (i.e., recognized speech). Gainsboro does not explicitly disclose analyzing the transcript to determine some entities are mentioned. Rigazio discloses generating speech transcripts from recorded telephone in a call center and analyzing the speech transcript to determine a topic of the telephone calls such as complaints based on keywords in the recognized speech (Rigazio, Fig. 2, #50, Fig. 4, [0015], [0022-0024], [0027], Fig. 2 and Fig. 3 shows using previous words / interactions and subsequent words /interactions to determine a topic, which meets the claimed “text clustering of phrase matching”).

Both Gainsboro and Rigazio are dealing with analyzing telephone conversation using speech recognition, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Gainsboro’s teaching with Rigazio’s teaching to analyze a generated speech transcript and identify topic of the conversation as well as determine whether some entities are mentioned. One having ordinary skill in the art would have been motivated to make such a modification t04o generate feedback to improve call center quality (Rigazio, [0004]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659